IN THE UNITED STATES DISTRICT CC)URT
FOR THE DISTRICI` OF COLUMBIA

FADHEL HUSSEIN SALEH HENTIF, et al.,

Petitioners,
Civil Action N0. %-l-?éré-('H'I‘I‘K)
06-1766 (RCL)

BARACK OBAMA, President of the United
States, et al.,

FILED
0€1'25 2012

Clerk, U.S. District and

Respondents.

\/\_/\/\_/\4\/§\4\4\4\/\/\/

Q_, Bankruptcy Courts

ORDER

Petitioner has filed a notice of appeal and to complete the record on appeal requires the
district court Clerk to transfer all papers and exhibits on file with the district court, the transcripts
of all proceedings, and a certified copy of the docket entries prepared by the district court Clerk,
to the United States Court of Appeals for the District of Columbia . To the extent those
documents have not already been produced, petitioner must be able to order those documents.
Because some or all of these documents are under seal, the district court Clerk requires an order
of this Court before it will release those documents. Therefore, it is hereby

ORDERED that this Court’s Clerk’s Office may transfer any and all documents and
transcripts necessary to complete the record on appeal to the United States Court of Appeals for
the District of Co1umbia; and it is further

0RDERED that to the extent necessary Petitioner may order copies of the transcripts or

documents in order to complete the record on appeal

_._

‘/ ,'17’

wci 
Chief judge Royce C. Lambert 1b
United States District Judge

Doeumentl
Octeber 16, 2012 4 28 FM